DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The rejections of record in the previous Action are withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 2, 10 – 12, 15, 18 — 20 and 22 — 25 are rejected under 35 U.S.C. 103(a) as
being unpatentable over Wolinski et al (U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1).
With regard to Claims 1 and 18, Wolinski et al disclose a film comprising a core,
therefore a layer, that is a foam comprising closed cells, and a thermoplastic film, therefore a
solid film, bonded to both sides of the foam layer (column 1, lines 38 — 61); the foam consists
essentially of styrene (column 1, lines 39 — 47); that is a polymer or copolymer (column 2, lines 17 – 21); the thermoplastic layer is polyethylene (column 2, lines 44 — 65); the film has a thickness of 42 mils in an example (column 9, lines 56 — 77) and a bending stiffness of 880 Taber units (column 10, lines 1 — 8). It would have been obvious for one of ordinary skill in the art to provide for a thickness of 42 mils and a bending stiffness of 880 Taber units as a thickness of 42 mils and a bending stiffness of 880 Taber units are disclosed in an example. It also would have been obvious for one of ordinary skill in the art to provide for a foam in which 100% of the cells are closed cells, as a foam comprising closed cells is disclosed. The claimed aspect of being ‘coextruded’ is directed to a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Wolinski et al fail to disclose a foam consisting essentially of HDPE and a polyethylene that is HDPE.
Campbell et al teach a film (column 7, lines 46 – 53) comprising styrene (column 7, lines 55 – 65) that is also HDPE, because it is a copolymer with polyethylene that is HDPE (high density PE; column 10, lines 38 – 39), for the purpose of obtaining films having toughness (column 7, lines 46 – 53).
It therefore would have been obvious for one of ordinary skill in the art to provide for styrene that is HDPE as the foam disclosed by Wolinski et al, therefore consisting essentially of HDPE, in order to obtain films having toughness as taught by Campbell et al.
Lehrter teaches a film (paragraph 0060) comprising a foamed layer and two non —
foamed layers (paragraph 0063) comprising HDPE (paragraph 0067) for the purpose of
providing printability (paragraph 0062).
It therefore would have been obvious for one of ordinary skill in the art to provide for
HDPE in order to obtain printability as taught by Lehrter.
Wolinski et al also do not teach the claimed ratio of equal to or less than 13. However,
Lehrter teaches that the density of HDPE is a range from about 0.94 to about 0.97 g/cm3
(paragraph 0067 of Lehrter) and the density of the disclosed foam layer is preferably about 0.5 to
20 pounds per cubic foot (column 2, lines 17 — 30 of Wolinski et al). Wolinski et al also
disclose in an example that the thickness of the foam layer is 95.5% of the thickness of the film,
because each solid film is 1 mil (column 7, lines 3 — 28). The density of the film is therefore
12,300 grams per cubic meter. The mass per unit area is the density multiplied by the thickness
of the film, and the ratio, which is the mass per unit area divided by 880 Taber units, is therefore
a range (because the density of the foam layer and solid film are ranges) having a lowest value of 14.81. It would have been obvious for one of ordinary skill in the art to provide for a ratio of
equal to or less than 13, as the thickness and bending stiffness of the film are disclosed in
examples, and the invention is therefore not limited to the disclosed thickness and bending
stiffness.
With regard to Claim 2, the claimed bulk density value is therefore disclosed, which is
the density of the foam layer.
With regard to Claim 10, although the disclosed range of density is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 11, a bending stiffness of 216 is disclosed in an example (column 7,
lines 29 — 40). It would have been obvious for one of ordinary skill in the art to still provide for
the claimed ratio, because the term ‘preferably’ means that the density of the foam layer is not
limited to the disclosed density
With regard to Claim 12, a pigment is disclosed by Wolinski et al (column 2, lines 68 —
72).
With regard to Claim 15, the claimed aspect of a blown film is a product — by process
limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 19, a nucleating agent is taught by Lehrter (paragraph 0030) and an
inorganic additive in the amount of 10 to 40 wt% (paragraph 0014). Although the disclosed
range of amount is not identical to the claimed range, the disclosed range overlaps the claimed
range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP
2144.05.
With regard to Claim 20, the HDPE taught by Lehrter has the claimed melt index
(paragraph 0017).
With regard to Claim 22, EVA is disclosed by Wolinski et al (column 6, lines 65 — 75).
With regard to Claims 23 — 25, bacon board packaging is taught by Lehrter (paragraph
0055).

4. 	Claims 3 and 5 rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et al
(U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) and further in view of
Theisen et al (U.S. Patent No. 2004/0091585 A1).
Wolinski et al, Campbell et al and Lehrter disclose a bacon board as discussed
above. With regard to Claims 3 and 5, Wolinski et al, Campbell et al and Lehrter fail to
disclose a smoothness of less than 25.
Theisen et al teach a bacon board having a smoothness of less than 200 (paragraph 0010)
and comprising HDPE (paragraph 0012) for the purpose of providing release properties
(paragraph 0035).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
smoothness of less than 25 in order to obtain release properties as taught by Theisen et al.
Although the disclosed range of smoothness is not identical to the claimed range, the disclosed
range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art
to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.


5. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et al
(U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and  Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) as evidenced by Banovic (U.S. Patent Application Publication No. 2015/0102033 A1).
Wolinski et al, Campbell et al and Lehrter disclose a film as discussed above.
Wolinski et al do not explicitly state that HDPE has the claimed water vapor transmission rate,
but Banovic discloses that HDPE has the claimed water vapor transmission rate (paragraph
0007).

6. 	Claims 5 — 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et
al (U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) and Theisen et al (U.S. Patent No. 2004/0091585 A1).
Wolinski et al, Campbell et al and Lehrter disclose a bacon board as discussed
above. With regard to Claims 5 — 8, Wolinski et al, Campbell et al and Lehrter fail to
disclose a smoothness of less than 25.
Theisen et al teach a bacon board having a smoothness of less than 200 (paragraph 0010)
and comprising HDPE (paragraph 0012) for the purpose of providing release properties
(paragraph 0035).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
smoothness of less than 25 in order to obtain release properties as taught by Theisen et al. 
Although the disclosed range of smoothness is not identical to the claimed range, the disclosed
range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art
to provide for any amount within the disclosed range, including those amounts that overlap the
claimed range. MPEP 2144.05.

7. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et al
(U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) as evidenced by Banovic (U.S. Patent Application Publication No. 2015/0102033 A1).
Wolinski et al, Campbell et al, Lehrter and Theisen et al disclose a bacon board as
discussed above. Wolinski et al, Campbell et al, Lehrter and Theisen et al do not
explicitly state that HDPE has the claimed water vapor transmission rate, but Banovic discloses
that HDPE has the claimed water vapor transmission rate (paragraph 0007).

8.	 Claims 13 — 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et al (U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) as evidenced by Zorn et al (U.S. Patent No. 4,982,670).
Wolinski et al, Campbell et al and Lehrter disclose a film as discussed above. With regard to Claims 13 — 14, Wolinski et al, Campbell et al and Lehrter do not
explicitly disclose that HDPE has the claimed static and dynamic coefficients of friction, but Zorn et al disclose that HDPE has the claimed static and dynamic coefficients of friction (column
5, lines 23 — 38).


9.	 Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et al
(U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) and further in view of
Igualada et al (U.S. Patent No. 9,783,653 B1).
Wolinski et al, Campbell et al and Lehrter disclose a film as discussed above.
Wolinski et al, Campbell et al and Lehrter fail to disclose an average cell size of 10 to 100
m.
Igualada et al teaches that it is well — known in the art to provide a foam having a cell
size of 10 to 400 m (possible to produce; column 8, lines 7 — 17).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
foam having a cell size of 10 to 400 m in order to provide a foam that is well — known in the
art as taught by Igualada et al.

10. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et al
(U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) and further in view of
Nederkoorn et al (U.S. Patent Application Publication No. 2015/0259493 A1).
Wolinski et al, Campbell et al and Lehrter disclose a film as discussed above.
Wolinski et al, Campbell et al and Lehrter fail to disclose a cell density of 102 to 109/cm3,
Nederkoorn et al teaches that it is well known in the art to provide for a cell density of about 1.1 x 109 cells/cm3 for the purpose of obtaining the cell density obtained by foaming with
silica particles, without using the silica particles (paragraph 0005).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
cell density of about 1.1 x 109 cells/cm3, therefore the claimed cell density, in order to obtain the
cell density obtained by foaming with silica particles, without using the silica particles as taught
by Nederkoorn et al.

11. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolinski et al
(U.S. Patent No. 3,619,344) in view of Campbell et al (U.S. Patent No. 6,191,245 B1) and Lehrter (U.S. Patent Application Publication No. 2018/0099798 A1) and further in view of Lee et al (U.S. Patent Application Publication No. 2015/0259493 A1).
Wolinski et al, Campbell et al and Lehrter disclose a film as discussed above. The
film comprises an adhesive layer (column 6, lines 65 — 75). Wolinski et al, Campbell et al and Lehrter fail to disclose LDPE.
Lee et al teach an adhesive (paragraph 0005) comprising LDPE (paragraph 0007) for the
purpose of obtaining improved properties (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for
LDPE in order to obtain improved properties as taught by Lee et al.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782